Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
DETAILED ACTION
Priority
This application is a continuation of U.S. Application 16/396,565, which issued as U.S. 10,821,102, and which is a continuation of U.S. Application 16/047,008, which issued as U.S. 10,314,827, and which is a continuation of U.S. Application 15/585,038, which issued as U.S. 10,045,970, and which is a continuation of U.S. Application 14/ 841,001, which issued as U.S. 9,669,011, and which is a continuation of U.S. Application 14/054,350, which issued as U.S. 9,145,422, which is a continuation of U.S. Application 13/475,510, abandoned, which is a continuation of U.S. 13/090,694, abandoned, which is a continuation of US 11/965,675, which issued as U.S. 8,017,648. Priority is claimed to U.S. Provisional Applications 60/878,018, filed 12/28/2006, and 60/941,596, filed 6/1/2007.
Status
Claims 1-3, 12-14, and 17 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12-14, and 17 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1, 23, 24, 25, 26, 32, 46, 68, 69, 70, 71, and 77 of U.S. Patent No.8,227,509 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 46 of ‘509 explicitly recite methods of treatment of cancers by administration of compounds within the claimed genus and claims 23-26, 32, 46, 68-71, and 77 explicitly recite treatment of medulloblastoma with such compounds. Pertaining to claims 2 and 3, claim 1 of ‘509 recites species within these subgenera, e.g., at col.94. Pertaining to claims 12-14, at col 23, ll. 44-57, the specification of ‘509 states that the compounds may be formulated for oral, intravenous, and topical administration.
Claims 1-3, 12-14, and 17 are also rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10, and 12-14 of U.S. Patent No.9,145,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 5, and 7 explicitly recite methods of treatment of cancers by administration of compounds within the claimed genus, including, the recitation in claim 7 of compounds in which R1 is sulfamido, claim 10 recites treatment of medulloblastoma, and claims 12-14 recite the routes of administration that are recited in instant claims 12-14.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622